MEMORANDUM *
Petitioner Miguel Angel Martinez-Dominguez (“Martinez-Dominguez”), a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ final order of removal, which affirmed the Immigration Judge’s decision finding him removable under 8 U.S.C. § 1227(a)(2)(B)(1),1 as an alien who has been convicted of a controlled substance offense.2 *15This court has jurisdiction to review Martinez-Dominguez’s petition pursuant to 8 U.S.C. § 1252(a)(2)(D), as amended by the REAL ID Act of 2005, Pub.L. No. 109-13, Div. B., § 106(a)(l)(A)(iii), 119 Stat. 231, 310 (2005). See Notash v. Gonzales, 427 F.3d 693, 695-96 (9th Cir.2005).
Because Martinez-Dominguez’s state conviction has not been expunged, he does not qualify for the benefits of the Federal First Offender Act. Chavez-Perez v. Ashcroft, 386 F.3d 1284, 1290-91 (9th Cir. 2004). Accordingly, the petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Section 1227(a)(2)(B)(i), provides that ”[a]ny alien who at any time after admission has been convicted of a violation of ... any law ... relating to a controlled substance (as defined in section 802 of Title 21) ... is deportable.”


. In 2003, Martinez-Dominguez was convicted of being under the influence of a controlled substance, methamphetamine, in violation of section 11550(a) of the California Health and Safety Code.